
	
		I
		112th CONGRESS
		1st Session
		H. R. 1599
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2011
			Mr. Cole introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committees on
			 Education and the
			 Workforce, Natural
			 Resources, Financial
			 Services, and the
			 Judiciary, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To facilitate economic growth and development in Indian
		  country, and for other purposes.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Indian Country Economic Development
			 Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Title I—Amendment to National Labor Relations Act 
					Sec. 101. Amendment to definition of employer under the
				National Labor Relations Act.
					Title II—FICA Forgiveness on Student Loans 
					Sec. 201. Exclusion from gross income for payments under Indian
				Health Service Loan Repayment Program.
					Title III—Student Loan Repayments Excluded from Gross Income
				
					Sec. 301. Bureau of Indian Education student loan repayments
				excluded from gross income.
					Title IV—Indian Tribal Government Pension Plans 
					Sec. 401. Treatment of certain pension plans of Indian tribal
				governments.
					Title V—Issuance of Tax-Exempt Bonds 
					Sec. 501. Modifications of authority of Indian tribal
				governments to issue tax-exempt bonds.
					Sec. 502. Essential governmental function.
					Sec. 503. Exemption from registration requirements.
					Title VI—Tax Credit for Tech Companies in Indian Country
				
					Sec. 601. Business credit for technology companies in Indian
				country.
					Title VII—Tribal Leases 
					Sec. 701. Approval of, and regulations related to, tribal
				leases.
					Sec. 702. Land title reports; review and report to
				Congress.
					Title VIII—Exemptions From Title VI of the Civil Rights Act of
				1964 
					Sec. 801. Preference on account of tribe
				membership.
					Title IX—Indian Tribal Development 
					Sec. 901. Purposes.
					Sec. 902. Definitions.
					Sec. 903. Lead agency.
					Sec. 904. Selection of participating tribes.
					Sec. 905. Application requirements, review, and
				approval.
					Sec. 906. Authority of heads of Federal agencies.
					Sec. 907. Procedures for processing requests for joint
				financing.
					Sec. 908. Uniform administrative procedures.
					Sec. 909. Delegation of supervision of assistance.
					Sec. 910. Joint assistance funds and project
				facilitation.
					Sec. 911. Financial management, accountability, and
				audits.
					Sec. 912. Technical assistance and personnel
				training.
					Sec. 913. Joint state financing for Federal-tribal assisted
				projects.
					Sec. 914. Report to Congress.
				
			IAmendment to
			 National Labor Relations Act 
			101.Amendment to
			 definition of employer under the National Labor Relations ActSection 2 of the National Labor Relations
			 Act (29 U.S.C. 152) is amended—
				(1)in paragraph (2),
			 by inserting or any enterprise or institution owned and operated by an
			 Indian tribe and located on its Indian lands, after subdivision
			 thereof,; and
				(2)by adding at the
			 end the following:
					
						(15)The term
				Indian tribe means any Indian tribe, band, nation, pueblo, or
				other organized group or community which is recognized as eligible for the
				special programs and services provided by the United States to Indians because
				of their status as Indians.
						(16)The term
				Indian means any individual who is a member of an Indian
				tribe.
						(17)The term
				Indian lands means—
							(A)all lands within
				the limits of any Indian reservation;
							(B)any lands title to
				which is either held in trust by the United States for the benefit of any
				Indian tribe or individual or held by any Indian tribe or individual subject to
				restriction by the United States against alienation; and
							(C)any lands in the
				State of Oklahoma that are within the boundaries of a former reservation (as
				defined by the Secretary of the Interior) of a federally recognized Indian
				tribe.
							.
				IIFICA
			 Forgiveness on Student Loans 
			201.Exclusion from
			 gross income for payments under Indian Health Service Loan Repayment
			 Program
				(a)In
			 generalParagraph (4) of
			 section 108(f) of the Internal Revenue Code of 1986 is amended by inserting
			 or under section 108 of the Indian Health Care Improvement Act
			 before the period at the end.
				(b)Conforming
			 amendmentThe heading for section 108(f)(4) of such Code is
			 amended by striking and
			 certain and inserting , Indian Health Service Loan Repayment Program,
			 and certain.
				(c)Effective
			 dateThe amendments made by this section shall apply to payments
			 made after the date of the enactment of this Act.
				IIIStudent Loan
			 Repayments Excluded from Gross Income 
			301.Bureau of
			 Indian Education student loan repayments excluded from gross income
				(a)In
			 generalPart III of
			 subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 items specifically excluded from gross income) is amended by adding at the end
			 the following new section:
					
						139F.Bureau of
				Indian Education Student Loan RepaymentsGross income does not include amounts
				remunerated under a student loan repayment program authorized under section
				5379 of title 5, United States Code, by the Bureau of Indian Education on
				behalf of an employee of such Bureau whose responsibilities include working
				with or instructing students who attend schools overseen by such
				Bureau.
						.
				(b)Conforming
			 amendmentThe table of
			 sections for part III of subchapter B of chapter 1 of such Code is amended by
			 adding at the end the following new item:
					
						
							Sec. 139F. Bureau of Indian Education
				student loan repayments.
				
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to student
			 loan repayments made after the date of the enactment of this Act.
				IVIndian Tribal
			 Government Pension Plans 
			401.Treatment of certain
			 pension plans of Indian tribal governments
				(a)Amendments to
			 the Internal Revenue Code of 1986
					(1)Qualified public
			 safety employeeSection
			 72(t)(10)(B) of the Internal Revenue Code of 1986 (definition of qualified
			 public safety employee) is amended by—
						(A)striking or
			 political subdivision of a State and inserting , political
			 subdivision of a State, or Indian tribe; and
						(B)striking
			 such State or political subdivision and inserting such
			 State, political subdivision, or tribe.
						(2)Governmental
			 planThe last sentence of section 414(d) of such Code (definition
			 of governmental plan) is amended to read as follows: The term
			 governmental plan includes a plan established or maintained for
			 its employees by an Indian tribal government (as defined in section
			 7701(a)(40)), a subdivision of an Indian tribal government (determined in
			 accordance with section 7871(d)), an agency, instrumentality, or subdivision of
			 an Indian tribal government, or an entity established under Federal, State, or
			 tribal law which is wholly owned or controlled by any of the
			 foregoing..
					(3)Domestic
			 relations orderSection 414(p)(1)(B)(ii) of such Code (definition
			 of domestic relations order) is amended by inserting or tribal
			 after State.
					(4)Exempt
			 governmental deferred compensation planSection 3121(v)(3) of
			 such Code (definition of governmental deferred compensation plan) is amended by
			 inserting by an Indian tribal government or subdivision thereof,
			 after political subdivision thereof,.
					(5)Deferred
			 compensation plansSection 457 of such Code (deferred
			 compensation plans) is amended by adding at the end the following new
			 subsection:
						
							(h)Tribal
				governmentsPlans maintained
				by an Indian tribal government (as defined in section 7701(a)(40)), a
				subdivision of an Indian tribal government (determined in accordance with
				section 7871(d)), an agency, instrumentality, or subdivision of an Indian
				tribal government, or an entity established under Federal, State, or tribal law
				which is wholly owned or controlled by any of the foregoing, in compliance with
				Section 457(b) or (f) are treated as if established by an eligible employer
				under Section 457(e)(1)(A).
							.
					(b)Amendments to
			 the Employee Retirement Income Security Act of 1974
					(1)In
			 generalThe last sentence of
			 section 3(32) of the Employee Retirement Income Security Act of 1974 (29 U.S.C.
			 1002(32)) is amended to read as follows: The term governmental
			 plan includes a plan established or maintained for its employees by an
			 Indian tribal government (as defined in section 7701(a)(40) of the Internal
			 Revenue Code of 1986), a subdivision of an Indian tribal government (determined
			 in accordance with section 7871(d) of such Code), an agency, instrumentality,
			 or subdivision of an Indian tribal government, or an entity established under
			 Federal, State, or tribal law which is wholly owned or controlled by any of the
			 foregoing..
					(2)Domestic
			 relations orderSection 206(d)(3)(B)(ii)(II) of such Act is
			 amended by inserting or tribal after State.
					(3)Conforming
			 amendments
						(A)Paragraph (2) of section 109(d) of the
			 Worker, Retiree, and Employer Recovery Act of 2008 (Public Law 110–458; 122
			 Stat. 5112) is repealed, and, subject to subparagraph (B), the provisions
			 amended by such paragraph shall read as if such paragraph had not been enacted.
						(B)Section 4021(b)(14) of such Act (as in
			 effect on the date of the enactment of the Pension Protection Act of 2006
			 (Public Law 109–280; 120 Stat. 780) and prior to the enactment of section
			 109(d)(2) of the Worker, Retiree, and Employer Recovery Act of 2008) is amended
			 to read as follows:
							
								(14)established or maintained for its employees
				by an Indian tribal government (as defined in section 7701(a)(40) of the
				Internal Revenue Code of 1986), a subdivision of an Indian tribal government
				(determined in accordance with section 7871(d) of such Code), an agency,
				instrumentality, or subdivision of an Indian tribal government, or an entity
				established under Federal, State, or tribal law which is wholly owned or
				controlled by any of the
				foregoing.
								.
						(C)Section 4021(b)(2) of such Act (29 U.S.C.
			 1321(b)(2)) is amended by striking , or which is described in the last
			 sentence of section 3(32) and inserting a period.
						(c)Effective
			 dateThe amendments made by
			 subsection (a) and paragraphs (1), (2), (3)(B), and (3)(C) of subsection (b)
			 shall take effect as if included in section 906 of the Pension Protection Act
			 of 2006.
				VIssuance of
			 Tax-Exempt Bonds 
			501.Modifications of
			 authority of Indian tribal governments to issue tax-exempt bondsSubsection (c) of section 7871 of the
			 Internal Revenue Code of 1986 (relating to Indian tribal governments treated as
			 States for certain purposes) is amended to read as follows:
				
					(c)Additional
				requirements for tax-Exempt bonds
						(1)In
				generalSection 103 shall apply to any obligation issued by an
				Indian tribal government (or subdivision thereof), and any private activity
				bond (as defined in section 141(a)) issued by an Indian tribal government shall
				be treated as a qualified bond for the purposes of such section, only
				if—
							(A)such obligation is
				part of an issue substantially all of the proceeds of which are to be used in
				the exercise of any essential governmental function, or
							(B)such obligation is
				part of an issue 95 percent or more of the net proceeds of which are to be used
				to finance any facility located on an Indian reservation.
							(2)Exclusion of
				gamingAn obligation described in subparagraph (A) or (B) of
				paragraph (1) may not be used to finance any portion of a building in which
				class II or III gaming (as defined in section 4 of the Indian Gaming Regulatory
				Act (25 U.S.C. 2703)) is conducted or housed or any other property actually
				used in the conduct of such gaming.
						(3)DefinitionsFor
				purposes of this subsection—
							(A)Indian
				tribeThe term Indian tribe means any Indian tribe,
				band, nation, pueblo, or other organized group or community which is recognized
				as eligible for the special programs and services provided by the United States
				to Indians because of their status as Indians.
							(B)Indian
				reservationThe term Indian reservation means a
				reservation, as defined in section 4(10) of the Indian Child Welfare Act of
				1978 (25 U.S.C.
				1903(10)).
							.
			502.Essential
			 governmental functionSubsection (e) of section 7871 of the
			 Internal Revenue Code of 1986 is amended to read as follows:
				
					(e)Essential
				governmental functionThe term essential governmental
				function includes any function which is performed by a State or local
				government with general taxing
				powers.
					.
			503.Exemption from
			 registration requirementsThe
			 first sentence of section 3(a)(2) of the Securities Act of 1933 (15 U.S.C.
			 77c(a)(2)) is amended by inserting or by any Indian tribal government or
			 subdivision thereof (within the meaning of section 7871 of the Internal Revenue
			 Code of 1986), after or Territories,.
			VITax
			 Credit for Tech Companies in Indian Country 
			601.Business credit
			 for technology companies in Indian country
				(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business-related credits) is amended
			 by adding at the end the following new section:
					
						45S.Technology
				companies in Indian country
							(a)General
				ruleFor purposes of section
				38, the qualified technology employment credit for any taxable year is an
				amount equal to $3,000 multiplied by each covered full-time employee of a
				qualified high technology business.
							(b)Qualified high
				technology businessFor
				purposes of this section—
								(1)In
				generalThe term qualified high technology business
				means a trade or business that—
									(A)provides qualified
				covered items to the United States Government, and
									(B)is located in
				Indian country (as defined by section 1151 of title 18, United States
				Code).
									(2)Qualified
				covered itemThe term qualified covered item means a
				covered item (as defined by section 2533a(b) of title 10, United States Code
				(relating to requirement to buy certain articles from American sources;
				exceptions)), which is a domestic sole-sourced technology and which would
				require an exception under subsection (c) or (e) of section 2533a of such title
				if the United States Government were to otherwise procure such technology from
				a source without the United States.
								(3)ExceptionThe
				term qualified covered item shall not include any item which
				ceases to be a domestic sole-sourced technology, as determined by the Secretary
				of Defense.
								(c)Covered
				full-Time employeeFor purposes of this section, the term
				covered full-time employee means, with respect to any qualified
				covered item produced by the taxpayer, an individual who—
								(1)is providing
				services to the employer as an employee for an average of not less than 32
				hours per week for the taxable year of the employer, and
								(2)substantially all
				of whose services are integrally related to the production of such qualified
				covered item.
								(d)Located in
				Indian countryFor purposes of this section, a trade or business
				is located in Indian country if such trade or business would be treated as a
				qualified business entity using the criteria of paragraphs (1) through (8) of
				section 1397C(b) or as a qualified proprietorship using the criteria of
				paragraphs (1) through (9) of section 1397C(c), determined for purposes of this
				section by treating Indian country as an empowerment
				zone.
							.
				(b)Credit allowed
			 as part of general business creditSection 38(b) of such Code
			 (defining current year business credit) is amended by striking
			 plus at the end of paragraph (35), by striking the period at the
			 end of paragraph (36) and inserting , plus, and by adding at the
			 end the following new paragraph:
					
						(37)the qualified technology employment credit
				determined under section
				45S.
						.
				(c)Conforming
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of such Code is amended by adding at the end the
			 following new item:
					
						
							Sec. 45S. Technology companies in Indian
				country.
						
						.
				(d)Effective
			 dateThe amendments made by this section shall to items acquired
			 after the date of enactment of this Act.
				VIITribal Leases
			 
			701.Approval of, and
			 regulations related to, tribal leasesThe first section of the Act titled
			 An Act to authorize the leasing of restricted Indian lands for public,
			 religious, educational, recreational, residential, business, and other purposes
			 requiring the grant of long-term leases, approved August 9, 1955 (25
			 U.S.C. 415), is amended as follows:
				(1)In subsection
			 (d)—
					(A)by striking
			 paragraph (2) and inserting the following:
						
							(2)the term Indian tribe has the
				meaning given such term in section 4(e) of the Indian Self-Determination and
				Education Assistance Act (25 U.S.C.
				450b(e));
							;
					(B)in paragraph (3)—
						(i)in
			 the matter preceding subparagraph (A), by striking
			 Navajo;
						(ii)in
			 subparagraph (A), by striking the Navajo Nation and inserting
			 an Indian tribe;
						(iii)in
			 subparagraph (B), by striking Navajo Indians or members of another
			 Indian tribe and inserting an Indian tribe or a member of an
			 Indian tribe; and
						(iv)in
			 subparagraph (C)(i), by striking Navajo Indian and inserting
			 member of an Indian tribe;
						(C)in paragraph (4),
			 by striking the Navajo Nation and inserting an applicable
			 Indian tribe;
					(D)by striking
			 paragraph (5) and redesignating paragraphs (6), (7), and (8) as paragraphs (5),
			 (6), and (7), respectively;
					(E)in paragraph (5)
			 (as redesignated), by striking the Navajo Nation and inserting
			 an Indian tribe; and
					(F)in paragraph (7)
			 (as redesignated)—
						(i)by
			 striking the Navajo Nation; and
						(ii)by
			 striking with Navajo Nation law and inserting with
			 applicable tribal law.
						(2)In subsection
			 (e)—
					(A)by amending the
			 subsection heading to read as follows: Approval of leases—Tribal
			 discretion.—;
					(B)in paragraph
			 (1)—
						(i)in
			 the matter preceding subparagraph (A), by striking Any leases by the
			 Navajo Nation and inserting At the discretion of any Indian
			 tribe, any leases by the applicable Indian tribe; and
						(ii)in subparagraph (B), by striking
			 Navajo Nation and inserting applicable Indian
			 tribe;
						(C)in paragraph (2),
			 by striking Navajo;
					(D)in paragraph
			 (3)—
						(i)by
			 striking the regulations of the Navajo Nation and inserting
			 such regulations; and
						(ii)by
			 striking with the Navajo Nation and inserting with the
			 applicable Indian tribe;
						(E)in paragraph (4), by striking Navajo
			 Nation each place it appears and inserting applicable Indian
			 tribe;
					(F)in paragraph
			 (5)—
						(i)by
			 striking paragraph (1), including the Navajo Nation. and
			 inserting paragraph (1).; and
						(ii)by
			 striking to the Navajo Nation and inserting to the
			 applicable Indian tribe;
						(G)in paragraph
			 (6)(A)—
						(i)by
			 striking of the Navajo Nation and inserting of the
			 applicable Indian tribe; and
						(ii)by
			 striking Navajo Nation tribal and inserting
			 tribal; and
						(H)in paragraph
			 (6)(B), by striking Navajo Nation both places it appears and
			 inserting applicable Indian tribe.
					702.Land title
			 reports; review and report to CongressNot later than 180 days after funds are made
			 available to carry out this section, the Bureau of Indian Affairs shall prepare
			 and submit to the Committee on Financial Services and the Committee on Natural
			 Resources of the House of Representatives and the Committee on Banking,
			 Housing, and Urban Affairs and the Committee on Indian Affairs of the Senate a
			 report regarding the history and experience of Indian tribes that have chosen
			 to assume responsibility for carrying out Indian Land Titles and Records Office
			 functions (in this section referred to as LTRO functions) from
			 the Bureau of Indian Affairs. In conducting the review, the Bureau of Indian
			 Affairs shall consult with the Department of Housing and Urban Development
			 Office of Native American Programs and those Indian tribes that are carrying
			 out LTRO functions. The review shall include an analysis of the following
			 factors:
				(1)Whether and how the carrying out of LTRO
			 functions by Indian tribes has expedited the processing and issuance of Indian
			 land title certifications as compared to the 10-year period prior to the
			 transfer of such responsibilities from the Bureau of Indian Affairs to the
			 Indian tribes.
				(2)Whether and how
			 the carrying out of LTRO functions by Indian tribes has increased home
			 ownership among the members of such Indian tribes on the land involved.
				(3)What internal
			 preparations and processes were required for Indian tribes to begin carrying
			 out LTRO functions.
				(4)Whether the carrying out of LTRO functions
			 by Indian tribes resulted in a transfer of financial and human resources from
			 the Bureau of Indian Affairs to the Indian tribes carrying out such functions
			 and, if so, what transfers were undertaken.
				(5)Whether, in
			 appropriate circumstances and with the approval of geographically proximate
			 Indian tribes, LTRO functions may be performed by a single Indian tribe or by a
			 tribal consortium in a cost-effective manner.
				VIIIExemptions From
			 Title VI of the Civil Rights Act of 1964 
			801.Preference on
			 account of tribe membershipTitle VI of the Civil Rights Act of 1964 (42
			 U.S.C. 2000d et seq.) is amended by adding at the end the following new
			 section:
				
					607.The granting of a preference to a member of
				an Indian tribe by the Indian tribe on account of membership in the Indian
				tribe is not a violation of section 601. For purposes of this section, the term
				Indian tribe has the meaning given such term in section 4(e) of
				the Indian Self-Determination and Education Assistance Act (25 U.S.C.
				450b(e)).
					.
			IXIndian Tribal
			 Development 
			901.PurposesThe purposes of this title are—
				(1)to enable Indian
			 tribes and tribal organizations to use available Federal assistance more
			 effectively and efficiently;
				(2)to adapt and
			 target such assistance more readily to particular needs through wider use of
			 projects that are supported by more than 1 agency, assistance program, or
			 appropriation of the Federal Government;
				(3)to encourage
			 Federal-tribal arrangements under which Indian tribes and tribal organizations
			 may more effectively and efficiently combine Federal and tribal resources to
			 support economic development projects;
				(4)to promote the
			 coordination of Native American economic programs to maximize the benefits of
			 those programs to encourage a more consolidated, national policy for economic
			 development; and
				(5)to establish a
			 procedure to aid Indian tribes in obtaining Federal resources and in more
			 efficiently administering those resources for the furtherance of tribal
			 self-governance and self-determination.
				902.DefinitionsIn this title:
				(1)ApplicantThe
			 term applicant means an Indian tribe or tribal organization, or a
			 consortium of Indian tribes or tribal organizations, that submits an
			 application under this title for assistance in carrying out a project.
				(2)AssistanceThe
			 term assistance means the transfer of anything of value for a
			 public purpose, support, or stimulation that is—
					(A)authorized by a
			 law of the United States;
					(B)provided by the
			 Federal Government through grant or contractual arrangements (including
			 technical assistance programs providing assistance by loan, loan guarantee, or
			 insurance); and
					(C)authorized to
			 include an Indian tribe or tribal organization, or a consortium of Indian
			 tribes or tribal organizations, as eligible for receipt of funds under a
			 statutory or administrative formula for the purposes of community, economic, or
			 business development.
					(3)Assistance
			 programThe term assistance program means any
			 program of the Federal Government that provides assistance for which Indian
			 tribes or tribal organizations are eligible.
				(4)Indian
			 tribeThe term Indian
			 tribe means any Indian tribe, band, nation, pueblo, or other organized
			 group or community which is recognized as eligible for the special programs and
			 services provided by the United States to Indians because of their status as
			 Indians.
				(5)Project
					(A)In
			 generalThe term project means a community,
			 economic, or business development undertaking that includes components that
			 contribute materially to carrying out a purpose or closely-related purposes
			 that are proposed or approved for assistance under more than 1 Federal
			 Government program.
					(B)InclusionThe
			 term project includes a project designed to improve the
			 environment, a housing facility, a community facility, a business or industrial
			 facility, or transportation, a road, or a highway, with respect to an Indian
			 tribe, tribal organization, or consortium.
					(6)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				(7)Tribal
			 organizationThe term tribal organization has the
			 meaning given the term in section 4 of the Indian Self-Determination and
			 Education Assistance Act (25 U.S.C. 450b).
				903.Lead
			 agencyThe Department of the
			 Interior shall be the lead agency for purposes of carrying out this
			 title.
			904.Selection of
			 participating tribes
				(a)Participants
					(1)In
			 generalThe Secretary may select from the applicant pool
			 described in subsection (b) Indian tribes or tribal organizations, not to
			 exceed 24 in each fiscal year, to submit an application to carry out a project
			 under this title.
					(2)ConsortiaTwo
			 or more Indian tribes or tribal organizations that are otherwise eligible to
			 participate in a program or activity to which this title applies may form a
			 consortium to participate as an applicant under paragraph (1).
					(b)Applicant
			 poolThe applicant pool described in this subsection shall
			 consist of each Indian tribe or tribal organization that—
					(1)successfully
			 completes the planning phase described in subsection (c);
					(2)requests
			 participation in a project under this title through a resolution or other
			 official action of the tribal governing body; and
					(3)demonstrates, for
			 the 3 fiscal years immediately preceding the fiscal year for which
			 participation is requested, financial stability and financial management
			 capability as demonstrated by a showing by the Indian tribe or tribal
			 organization that there were no material audit exceptions in the required
			 annual audit of the self-determination contracts of the Indian tribe or tribal
			 organization.
					(c)Planning
			 phaseEach applicant—
					(1)shall complete a
			 planning phase that includes—
						(A)legal and
			 budgetary research; and
						(B)internal tribal
			 government and organizational preparation; and
						(2)on completion of
			 the planning phase, shall be eligible for joint assistance with respect to a
			 project.
					905.Application
			 requirements, review, and approval
				(a)RequirementsAn
			 applicant shall submit to the head of the Federal agency responsible for
			 administering the primary Federal program to be affected by the project an
			 application that—
					(1)identifies the
			 programs to be integrated;
					(2)proposes programs
			 that are consistent with the purposes described in section 901;
					(3)describes—
						(A)a comprehensive
			 strategy that identifies the manner in which Federal funds are to be integrated
			 and delivered under the project; and
						(B)the results
			 expected from the project;
						(4)identifies the
			 projected expenditures under the project in a single budget;
					(5)identifies the
			 agency or agencies of the tribal government that are to be involved in the
			 project;
					(6)identifies any
			 Federal statutory provisions, regulations, policies, or procedures that the
			 applicant requests be waived in order to implement the project; and
					(7)is approved by the
			 governing body of the applicant, including, in the case of an applicant that is
			 a consortium or tribes or tribal organizations, the governing body of each
			 affected member tribe or tribal organization.
					(b)ReviewOn
			 receipt of an application that meets the requirements of subsection (a), the
			 head of the Federal agency receiving the application shall—
					(1)consult with the
			 applicant and with the head of each Federal agency that is proposed to provide
			 funds to implement the project; and
					(2)consult and
			 coordinate with the Department of the Interior as the lead agency under this
			 title for the purposes of processing the application.
					(c)Approval
					(1)Waivers
						(A)In
			 generalSubject to subparagraph (B), notwithstanding any other
			 provision of law, the head of the Federal agency responsible for administering
			 any statutory provision, regulation, policy, or procedure that is identified in
			 an application in accordance with subsection (a)(6) or as a result of the
			 consultation required under subsection (b), and that is requested by the
			 applicant to be waived, shall waive the statutory provision, regulation,
			 policy, or procedure.
						(B)LimitationA
			 statutory provision, regulation, policy, or procedure identified for waiver
			 under subparagraph (A) may not be waived by an agency head if the agency head
			 determines that a waiver would be inconsistent with—
							(i)the
			 purposes described in section 901; or
							(ii)any
			 provision of the statute governing the program involved that is specifically
			 applicable to Indian programs.
							(2)Project
						(A)In
			 generalNot later than 90 days after the date of receipt of an
			 application that meets the requirements of subsection (a), the head of the
			 Federal agency receiving the application shall inform the applicant, in
			 writing, of the approval or disapproval of the application, including the
			 approval or disapproval of any waiver sought under paragraph (1).
						(B)DisapprovalIf
			 an application or waiver is disapproved—
							(i)the
			 written notice shall identify the reasons for the disapproval; and
							(ii)the
			 applicant shall be provided an opportunity to amend the application or to
			 petition the agency head to reconsider the disapproval.
							906.Authority of
			 heads of Federal agencies
				(a)In
			 generalThe President, acting through the heads of the
			 appropriate Federal agencies, shall promulgate regulations necessary—
					(1)to carry out this
			 title; and
					(2)to ensure that
			 this title is applied and implemented by all Federal agencies.
					(b)Scope of
			 coverageThe Federal agencies that are included within the scope
			 of this title shall include—
					(1)the Department of
			 Agriculture;
					(2)the Department of
			 Commerce;
					(3)the Department of
			 Defense;
					(4)the Department of
			 Education;
					(5)the Department of
			 Energy;
					(6)the Department of
			 Health and Human Services;
					(7)the Department of
			 Homeland Security;
					(8)the Department of
			 Housing and Urban Development;
					(9)the Department of
			 the Interior;
					(10)the Department of
			 Justice;
					(11)the Department of
			 Labor;
					(12)the Department of
			 Transportation;
					(13)the Department of
			 the Treasury;
					(14)the Department of
			 Veterans Affairs;
					(15)the Environmental
			 Protection Agency;
					(16)the Small
			 Business Administration; and
					(17)such other
			 agencies as the President determines to be appropriate.
					(c)ActivitiesNotwithstanding
			 any other provision of law, the head of each Federal agency, acting alone or
			 jointly through an agreement with another Federal agency, may—
					(1)identify related
			 Federal programs that are suitable for providing joint financing of specific
			 kinds of projects with respect to Indian tribes or tribal organizations;
					(2)assist in planning
			 and developing such projects to be financed through different Federal
			 programs;
					(3)with respect to
			 Federal programs or projects that are identified or developed under paragraphs
			 (1) or (2), develop and prescribe—
						(A)guidelines;
						(B)model or
			 illustrative projects;
						(C)joint or common
			 application forms; and
						(D)other materials or
			 guidance;
						(4)review
			 administrative program requirements to identify requirements that may impede
			 the joint financing of such projects and modify the requirements
			 appropriately;
					(5)establish common
			 technical and administrative regulations for related Federal programs to assist
			 in providing joint financing to support a specific project or class of
			 projects; and
					(6)establish joint or
			 common application processing and project supervision procedures, including
			 procedures for designating—
						(A)an agency
			 responsible for processing applications; and
						(B)a lead agency
			 responsible for project supervision.
						(d)RequirementsIn
			 carrying out this title, the head of each Federal agency shall—
					(1)take all
			 appropriate actions to carry out this title when administering an assistance
			 program;
					(2)consult and
			 cooperate with the heads of other Federal agencies; and
					(3)assist in the
			 administration of assistance programs of other Federal agencies that may be
			 used to jointly finance projects undertaken by Indian tribes or tribal
			 organizations.
					907.Procedures for
			 processing requests for joint financingIn processing an application for assistance
			 for a project to be financed in accordance with this title by at least 2
			 assistance programs, the head of a Federal agency shall take all appropriate
			 actions to ensure that—
				(1)required reviews
			 and approvals are handled expeditiously;
				(2)complete account
			 is taken of special considerations of timing that are made known to the head of
			 the Federal agency by the applicant that would affect the feasibility of a
			 jointly financed project;
				(3)an applicant is
			 required to deal with a minimum number of representatives of the Federal
			 Government;
				(4)an applicant is
			 promptly informed of a decision or problem that could affect the feasibility of
			 providing joint assistance under the application; and
				(5)an applicant is
			 not required to get information or assurances from 1 Federal agency for a
			 requesting Federal agency in a case in which the requesting agency makes the
			 information or assurances directly.
				908.Uniform
			 administrative procedures
				(a)In
			 generalTo make participation in a project simpler than would
			 otherwise be practicable because of the application of inconsistent or
			 conflicting technical or administrative regulations or procedures that are not
			 specifically required by the statute that governs the Federal program under
			 which the project is funded, the head of a Federal agency may promulgate
			 uniform regulations concerning inconsistent or conflicting requirements with
			 respect to—
					(1)the financial
			 administration of the project, including with respect to accounting, reporting,
			 and auditing, and maintaining a separate bank account, to the extent consistent
			 with this title;
					(2)the timing of
			 payments by the Federal Government for the project in a case in which 1 payment
			 schedule or a combined payment schedule is to be established for the
			 project;
					(3)the provision of
			 assistance by grant rather than procurement contract; and
					(4)the accountability
			 for, or the disposition of, records, property, or structures acquired or
			 constructed with assistance from the Federal Government under the
			 project.
					(b)ReviewTo
			 make the processing of applications for assistance under a project simpler
			 under this title, the head of a Federal agency may provide for review of
			 proposals for a project by a single panel, board, or committee in any case in
			 which reviews by separate panels, boards, or committees are not specifically
			 required by the statute that authorizes the Federal program under which the
			 project is funded.
				909.Delegation of
			 supervision of assistance
				(a)In
			 generalIn accordance with regulations promulgated under section
			 906(a), the head of a Federal agency may delegate or otherwise enter into an
			 arrangement to have another Federal agency carry out or supervise a project or
			 class of projects jointly financed in accordance with this title.
				(b)ConditionsA
			 delegation or other arrangement under subsection (a)—
					(1)shall be made
			 under conditions ensuring that the duties and powers delegated are exercised
			 consistent with Federal law; and
					(2)may not be made in
			 a manner that relieves the head of a Federal agency of responsibility for the
			 proper and efficient management of a project for which the agency provides
			 assistance.
					910.Joint
			 assistance funds and project facilitation
				(a)Joint assistance
			 fundIn providing support for a project in accordance with this
			 title, the head of a Federal agency may provide for the establishment in the
			 Treasury by an applicant of a joint assistance fund to ensure that amounts
			 received by the applicant from more than 1 assistance program or appropriation
			 are effectively administered.
				(b)Agreement
					(1)In
			 generalA joint assistance fund may be established under
			 subsection (a) only in accordance with an agreement by the Federal agencies
			 involved concerning the responsibilities of each such agency.
					(2)Requirements of
			 agreementAn agreement under paragraph (1) shall—
						(A)ensure the
			 availability of necessary information to Federal agencies and Congress;
			 and
						(B)provide that the
			 agency providing for the establishment of the fund under subsection (a) is
			 responsible and accountable by program and appropriation for the amounts
			 provided for the purposes of each fund.
						(c)Use of excess
			 fundsIn any project conducted under this title for which a joint
			 assistance fund has been established under subsection (a) and the actual costs
			 of the project are less than the estimated costs, use of the excess funds shall
			 be determined by the head of the Federal agency administering the joint
			 assistance fund, after consultation with the applicant.
				911.Financial
			 management, accountability, and audits
				(a)Single audit
			 actRecipients of funding provided in accordance with this title
			 shall be subject to chapter 75 of title 31, United States Code.
				(b)Records
					(1)In
			 generalWith respect to each project financed through an account
			 in a joint assistance fund established under section 910, the recipient of
			 amounts from the fund shall maintain records as required by the head of the
			 Federal agency responsible for administering the fund.
					(2)RequirementsRecords
			 described in paragraph (1) shall disclose—
						(A)the amount and
			 disposition by the recipient of assistance received under each Federal
			 assistance program and appropriation;
						(B)the total cost of
			 the project for which such assistance was given or used;
						(C)the part of the
			 cost of the project provided from other sources; and
						(D)such other
			 information as the head of the Federal agency responsible for administering the
			 fund determines will facilitate the conduct of an audit of the project.
						(c)AvailabilityRecords
			 of a recipient related to an amount received from a joint assistance fund under
			 this title shall be made available, for inspection and audit, to—
					(1)the head of the
			 Federal agency responsible for administering the fund; and
					(2)the Comptroller
			 General of the United States.
					912.Technical
			 assistance and personnel trainingAmounts available for technical assistance
			 and personnel training under any Federal assistance program shall be available
			 for technical assistance and training under a project approved for joint
			 financing under this title if the use of the funds involves the Federal
			 assistance program and the project approved for joint financing.
			913.Joint state
			 financing for Federal-tribal assisted projects
				(a)In
			 generalUnder regulations promulgated under section 906(a), the
			 head of a Federal agency may enter into an agreement with a State to extend the
			 benefits of this title to a project that involves assistance from—
					(1)at least 1 Federal
			 agency;
					(2)a
			 State; and
					(3)at least 1 tribal
			 agency or instrumentality.
					(b)Joint
			 actionAn agreement under subsection (a) may include arrangements
			 to process requests or administer assistance on a joint basis.
				914.Report to
			 CongressNot later than 1
			 year after the date of enactment of this title, the President shall submit to
			 Congress a report that includes—
				(1)a
			 description of actions taken under this title;
				(2)a
			 detailed evaluation of the implementation of this title, including information
			 on the benefits and costs of jointly financed projects that accrue to
			 participating Indian tribes and tribal organizations; and
				(3)recommendations
			 (including legislative recommendations) of the President with respect to
			 improvement of this title.
				
